Title: To James Madison from Anthony Charles Cazenove, 30 September 1814
From: Cazenove, Anthony Charles
To: Madison, James


        
          Sir
          Alexandria Septr. 30th. 18[14]
        
        Enclosed I have the honor to hand you the check of Jas. L. McKenna Cashr. of Bank of Alexa. on Cashr. of bank of Columbia this date in my favor which I endorse to yours for $428.75 being for the followg. parcels of your Merino Wool
        
          
            170 lb
            Full blood
            $1.25
            $212.50
          
          
            85   .
            ¾ do
            $1 —
              85—
          
          
            150  .
            ½ do
            .87½
             131.25
          
          
            
            
            100
            
          
          
            
            
            
            together $428.75
          
        
        You will observe that the weights are the same as stated in your favour of 13th. ulto. & 14 lb short of those stated in my respects of 15th. ulto; but the last include the wrappers, which being very coarse, I believe to weigh fully that much, & should there be a small difference to your prejudice, it

is amply made up by the half blood, the quantity of which compared to the whole parcel is much greater than Messrs. Dupont would wish to have, & I have put it @ 87½ /100, not having yet ascertained if that price or 75 /100 is what they intend to pay for that quality.
        The old addage “from the fulness of the heart the mouth speaketh” & the certainty that your goodness will not take amiss any observations that you are convinced can not be intended as such, will I hope be my apology for venturing to say here a few words upon two public measures now contemplated, which can not but excite the liveliest sensation on every person who feels any interest for the final issue of our present contest.
        The one is the motion lately made in the house of Representatives to grant a bounty of 100 acres of land to every British deserter settling the same; the other the paper money which the necessities of the State has made it necessary to issue under some shape.
        Nothing has exceeded my astonishment on seeing the former brought forward in so respectable a body as the house of Representatives, for it appears to me of so Jacobinical a cast as to have put even the Central Clubs & the Revolutionary Tribunals of revolutionary France & Geneva to the blush. Independent of the ill effects of such a motion on negociations still pending, nothing can be better calculated to enlist at all times all the now settled governments of Europe against us, & nothing could be more unfortunate than the actual settlement of our frontiers by people of that cast; in time of war particularly. In addition to these considerations & a million of others of equal force, I would beg leave to ask what is to be the situation of the inhabitants accessible to the enemy, & particularly wherever a black population is to be found, if such a dreadful measure was ever adopted?
        That paper money under some shape must be issued appears but too evident; the main question therefore is, will it be legal tender or not?
        In my humble opinion the subject does not admit of a doubt. Make it legal tender, & that consideration alone carries to every body’s mind the conviction that it has no intrinsic value, & it is hardly issued that every body is obliged in self defence to depreciate it, by getting rid of it on the best terms they can, But if all the security is given to it that can be given by pledging the present & future resources of the nation & above all it is made the interest of people to take it, there can be no doubt of its value keeping up like bank notes, much better & much longer by volontary than by forced means; especially if they should be made to go any further than in payment of debts on which suits have been brought. Would there be no danger in this case that New England would reject it in toto, & their Legislatures bear them out in it? I am in hopes I am exagerating the danger from a naturally disponding disposition, & a sincere wish to prevent being overtaken by it. With my repeated apology for intruding these

desultory observations upon you I remain with highest regard Sir your most obedt. Servt.
        
          Ant Chs. Cazenove
        
      